United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF TREASURY, BUREAU OF
PUBLIC DEBT, Parkersburg, WV, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1284
Issued: March 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 28, 2011 appellant, through her representative, filed a timely appeal from a
March 4, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying her
schedule award claim. The Board assigned Docket No. 11-1284.
Having reviewed the case record submitted by OWCP, the Board finds that this case is
not in posture for a decision.
On February 3, 2009 appellant, then a 67-year-old financial systems analyst, filed a
traumatic injury claim (Form CA-1) alleging that she sustained a left leg and knee injury on
October 27, 2008 when she slipped on a drain in the middle of the sidewalk. By decision dated
May 14, 2009, OWCP denied her claim on the grounds that the evidence submitted was not
sufficient to establish fact of injury. On June 8, 2009 appellant, through her representative,
requested a telephone hearing before an OWCP hearing representative.
By decision dated October 30, 2009, OWCP accepted appellant’s claim for left contusion
of knee, sprain of knee and left collateral ligament.
On February 3, 2010 appellant filed a claim for a schedule award. By letter dated
February 12, 2010, OWCP informed her that she should provide a physician’s assessment, based

on loss of function of the lower extremity, in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides).1 Appellant was provided a form letter to give her physician for a lower extremity
impairment evaluation and given 30 days to respond.
By decision dated March 23, 2010, OWCP denied appellant’s claim for a schedule award,
finding that she had not provided the requested medical evidence.
On March 28, 2010 appellant, through her representative, requested a telephone hearing
before an OWCP hearing representative. At the July 1, 2010 hearing, counsel stated that
appellant’s physician could not provide an impairment rating for the left collateral ligament since
she had a total knee replacement of the left knee.
In a July 22, 2010 medical report, Dr. Keith Berand, a treating physician, reported that
appellant underwent a left total knee arthroplasty and had reached maximum medical
improvement.
By decision dated September 20, 2010, an OWCP hearing representative found the
evidence insufficient to establish permanent impairment and affirmed the March 23, 2010
decision.
On February 11, 2011 appellant, through her representative, requested reconsideration of
the September 20, 2010 OWCP decision. In support of her request, she submitted an August 26,
2010 medical report from Dr. Martin Fritzhand, a Board-certified urologist, whose report
provided information regarding her medical history, a description of the October 27, 2008 work
injury and findings on physical examination. Dr. Fritzhand provided an impairment evaluation,
using Chapter 16 (The Lower Extremities), of the sixth edition of the A.M.A., Guides,
concluding that, based on Table 16-3 strain, tendinitis assuming mild motion deficits, appellant
sustained a six percent permanent impairment of the left lower extremity.
By decision dated March 4, 2011, OWCP found the medical evidence insufficient to
establish permanent impairment and affirmed the September 20, 2010 decision. The senior
claims examiner noted that Dr. Fritzhand’s opinion was not based on the accepted conditions or
actual measurements of motion deficits.
In this case, the hearing representative made a medical determination without the benefit
of medical advice or review by an OWCP medical adviser that appellant’s injury did not cause or
contribute to any permanent impairment. OWCP procedures provide that, after obtaining all
necessary medical evidence, the file should be routed to the medical adviser for an opinion
concerning the nature and percentage of any impairment in accordance with the A.M.A.,
Guides.2 In this case, none of the medical evidence was forwarded to the medical adviser for
review. For these reasons, the March 4, 2011 decision will be set aside and the case remanded to
1

A.M.A., Guides (6th ed. 2009).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

2

OWCP for review of the medical record by the medical adviser. Following such development as
OWCP deems necessary, it shall issue an appropriate merit decision.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 4, 2011 decision be set aside and the case remanded for further development consistent
with this order.
Issued: March 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

